Name: COMMISSION REGULATION (EC) No 27/96 of 9 January 1996 fixing the amount by which the import duties on rice from the Arab Republic of Egypt must be reduced
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  EU finance;  trade;  Africa
 Date Published: nan

 No L 7/4 I EN Official Journal of the European Communities 10 . 1 . 96 COMMISSION REGULATION (EC) No 27/96 of 9 January 1996 fixing the amount by which the import duties on rice from tthe Arab Republic of Egypt must be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EC) No 1530/95 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Repub ­ lic of Egypt (3), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the import duties calculated in accordance with Article 12 of Regulation (EEC) No 1418/76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the import duties applied during a reference period ; Whereas, pursuant to Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed rules for the application of Regulation (EEC) No 2412/73 (4), as last amended by Regulation (EC) No 2123/95 (^ the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas the import duties to be taken into consideration are therefore those applicable during October, November and December 1995, HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the import duties on rice origin ­ ating in and coming from the Arab Republic of Egypt is to be reduced shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 February 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 January 1996 . For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 166, 25. 6. 1976, p. 1 . 2 OJ No L 148 , 30. 6 . 1995, p. 5 . (3) OJ No L 146, 14. 6. 1977, p. 9 .(j OJ No L 302, 31 . 10 . 1973, p . 1 . n OT No L 212, 7. 9 . 1995, p. 8 . 10 . 1 . 96 I EN 1 Official Journal of the European Communities No L 7/5 ANNEX to the Commission Regulation of 9 January 1996 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (ECU/tonne) CN code Amounts to be deducted 1006 10 21 77,55 1006 10 23 77,55 1006 10 25 77,55 1006 10 27 77,55 1006 10 92 77,55 1006 10 94 77,55 1006 10 96 77,55 1006 10 98 77,55 1006 20 11 65,83 1006 20 13 65,83 1006 20 15 65,83 1006 20 17 84,53 1006 20 92 65,83 1006 20 94 65,83 1006 20 96 65,83 1006 20 98 84,53 1006 30 21 132,04 1006 30 23 132,04 1006 30 25 132,04 1006 30 27 149,82 1006 30 42 132,04 1006 30 44 132,04 1006 30 46 132,04 1006 30 48 149,82 1006 30 61 132,04 1006 30 63 132,04 1006 30 65 132,04 1006 30 67 149,82 1006 30 92 132,04 1006 30 94 132,04 1006 30 96 132,04 1006 30 98 149,82 1006 40 00 47,00